         Case 1:19-cv-00265-CRC Document 10 Filed 10/10/19 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                        )
AMERICAN OVERSIGHT,                     )
                                        )
                             Plaintiff, )
                                        )
v.                                      )                Case No. 19-cv-265 (CRC)
                                        )
U.S. DEPARTMENT OF JUSTICE,             )
                                        )
                            Defendant. )
                                        )


     DEFENDANT’S UNOPPOSED MOTION FOR BRIEF EXTENSION OF TIME

        By Order dated July 12, 2019, this Court set a briefing schedule in this case which

provides for defendant filing its motion for summary judgment on October 11, 2019.

Defendant is diligently working on preparing that filing, but needs additional brief time to

complete declarations, which are needed to complete the brief. Defendant recently made

an additional release of information to plaintiff, which has helped to reduce the issues to be

litigated.

        Defendant requests that the date for filing its motion for summary judgment be

extended to October 15, 2019, which constitutes only one business day. This is defendant’s

first request for an extension of time in this case.

        Defense counsel has conferred with plaintiff’s counsel, and plaintiff does not

oppose this request. The parties have agreed that as of now, none of the additional dates

for briefs need to be extended. Thus, this proposal does not extend the end of the current

briefing schedule.

       For the foregoing reasons, defendant requests that this unopposed motion be granted.
Case 1:19-cv-00265-CRC Document 10 Filed 10/10/19 Page 2 of 3




                                  Respectfully submitted,

                                  JESSIE K. LIU,
                                  D.C. BAR # 472845
                                  United States Attorney
                                  for the District of Columbia

                                  DANIEL F. VAN HORN
                                  D.C. BAR # 924092
                                  Chief, Civil Division

                                  /s/ Marina Utgoff Braswell
                                  MARINA UTGOFF BRASWELL
                                  D.C. Bar # 416587
                                  Assistant United States Attorney
                                  United States Attorney’s Office
                                  555 4th Street, N.W. – Civil Div.
                                  Washington, D.C. 20530
                                  (202) 252-2561
                                  Marina.Braswell@usdoj.gov




                             2
        Case 1:19-cv-00265-CRC Document 10 Filed 10/10/19 Page 3 of 3



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                                        )
AMERICAN OVERSIGHT,                     )
                                        )
                             Plaintiff, )
                                        )
v.                                      )             Case No. 19-cv-265 (CRC)
                                        )
U.S. DEPARTMENT OF JUSTICE,             )
                                        )
                            Defendant. )
                                        )


                                          ORDER

       Upon consideration of Defendant’s Unopposed Motion for Brief Extension of Time

and for good cause shown, it is hereby

       ORDERED that the motion is GRANTED, and it is further

       ORDERED that defendant may have to and including October 15, 2019, in which to

file its motion for summary judgment. All remaining dates for briefs remain the same.




                                                  ______________________________
                                                  UNITED STATES DISTRICT JUDGE
